MEMORANDUM **
Hector Lopez Aleantar, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo claims of due process violations. Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Lopez Aleantar failed to show exceptional and extremely unusual hardship to a qualifying relative. See id.
Lopez Aleantar contends that the IJ was biased, denied him a full and fair hearing, and otherwise violated due process by disregarding some of his evidence of hardship. Contrary to Lopez Alcantar’s contentions, the proceedings were not “so fundamentally unfair that [he] was prevented from reasonably presenting his case.” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (internal quotation marks and citation omitted).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.